DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 9-15 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by DALE 2016/090314 A1.
With respect to claims 1-3, 5-15 US 2016/0090314 A1 DALE JASON JONATHAN discloses an apparatus suitable for removing organic contaminants from water (paragraphs [0001], [0007] and [0041]) comprising perforated anodes and cathodes (mesh, paragraphs [0029] and [0074]) arranged in close proximity (paragraphs [0030] and [0067]). Said  stacked curved anodes and cathodes are divided into discrete sections, which correspond to at least a first and a second member (paragraphs [0024], [0085] and [0091]), wherein said discrete sections are at an angle with each other (forming a polygon of discrete flat sides, paragraphs [0114] and [0115], fig. 1 g). The longitudinal axis can be considered the axis of the polygon or cylinder formed by the electrodes. Wherein a tube is funnel shaped.

Claim(s) 1-4, and 18 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by MCCLEAN US 2015/0274558 A1.



 With respect to claims 18-19, the MCCLEAN reference discloses an oxidation method for destruction of organic contaminants in water (paragraph [0001]). MCCLEAN discloses a confined space with an inlet and an outlet (a fluid reactor 1, paragraph [0029, 0053, 0058], figs. 1, 2), the electrode assembly according to claim 1 being arranged inside said confined space. The longitudinal axis can be considered represented by the directional fluid flow, which also discloses that the water to be treated flows through the device (arrow 4 in fig. 4c). The connection to a power source is also disclosed in MCCLEAN (energizing the electrode, claim 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dale or McClean as applied above.
 	With respect to claims 16-17, the above reference discloses the shortcut but does not disclose the connection at multiple points.  However, multiple connections would result in increased reliability.
 	It would have been obvious to one of ordinary skill in the art at before the effective filling date of the claimed invention to modify the Dale/McClean reference and use multiple contacts, since it would yield the expected result of increased reliability by redundancy. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164.  The examiner can normally be reached on M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CAMERON J ALLEN/Examiner, Art Unit 1774